Dillon, J.
Defendant, a graduate student and teacher at Penn State University, was convicted by the court, without a jury, of criminal sale of a controlled substance in the first degree (Penal Law, § 220.43), a class A felony, and was sentenced to a minimum period of imprisonment of 15 years to life. It is not disputed that on January 4, 1975 the defendant, while under police surveillance, sold a substantial quantity of cocaine to a police informant.
To put this case in perspective, it is appropriate to review the history of drug activity among the central participants. John D. Breniman, the informant who made the purchase of cocaine upon which defendant’s conviction is based, testified that he had known defendant for about two years before the transaction of January 4, 1975; that he had visited defendant’s Pennsylvania apartment on several occasions; and that he had made prior drug purchases from defendant. He also testified that on December 4, 1974, the day before he was arrested in Steuben County for possession of amphetamines, he purchased 1,000 pills which he believed to be amphetamines, a gram of cocaine and one or two grams of PCP from defendant in Pennsylvania. While it later developed that these pills were not a controlled substance, he asserted that defendant told him that they were "black beauties” and he paid defendant between $220 and $240 for the pills.
Breniman admitted that over a period of time he had used amphetamines, sedatives, hallucinogens, marijuana and heroin, and that he had sold drugs to others. He had a prior Chemung County conviction for felony possession of marijuana which was pending on appeal. On December 5, 1974 he was arrested for felony possession of amphetamines and shortly thereafter he expressed a desire to work with the State Police as an informant. On December 20, 1974 he discussed with his attorney his possible informant’s role and its effect not only upon the charge with which he was then confronted but also upon the prior Chemung County conviction.
*222While it is conceded that the State Police officers who arrested Breniman on the amphetamine charge learned from a laboratory report on December 23, 1974 that Breniman did not in fact possess a controlled substance, they did not so advise Breniman until he had completed his work as an informant in this case. It is further conceded that Breniman did not communicate to the State Police his desire to work as an informant until December 24, 1974. He was thereafter released from jail to commence making drug purchases under police supervision.
In addition to police witnesses, and two others who were called to prove that the crime was committed in New York State, one Denise Marcon, an habitual drug user who had known defendant for four years and had lived with him for two years immediately prior to the date of the crime, also testified on behalf of the People. She said that she knew Breniman, had seen him in defendant’s apartment on prior occasions, had observed drugs in the defendant’s apartment on five occasions in the fall of 1974, had watched defendant weigh drugs in his "laboratory”, may have seen him selling drugs to others, and that the vial of cocaine she had in her possession at the time of defendant’s arrest was given to her by defendant. She further testified that in the fall of 1974, while she was living with defendant, she used cocaine and marijuana every day; LSD when it was available; speed once or twice a week; and quaaludes two or three times a week.
The defendant testified that he lived with Denise Marcon for three years; that he never saw her use any drugs, except marijuana; and that he did not know that she was using so many drugs until he heard her testify. While he admitted the cocaine transaction for which he was charged here, he denied any prior drug sales to Breniman or anyone else. He stated that he had smoked marijuana; that he had done so in his apartment with Breniman; and that he had used LSD twice and cocaine on five or six occasions. He acknowledged identifying pills for Breniman as "black beauties” but denied that he sold them to Breniman.
With that drug-related background we proceed to the other relevant facts which gave rise to this charge. Upon his release from jail to work as an informant, and between December 25, 1974 and January 4, 1975, Breniman made seven long distance "collect” calls to the defendant. Three of such calls were made on January 4, 1975, the date of the crime. In the same *223time frame the defendant telephoned Breniman at least once. All of these calls essentially related to Breniman’s professed desire to purchase a large amount of drugs from defendant. Though the defendant at first told Breniman that nothing was available that would be worthwhile, in a later conversation defendant told Breniman that he would check into getting cocaine for him. Finally, defendant agreed to deliver two ounces of cocaine to Breniman for $1,800 an ounce. The price was later set at $1,900 an ounce in consideration of defendant’s agreement to deliver the cocaine to Lawrenceville, Pennsylvania, located immediately south of the New York State border. The defendant would not engage in a drug transaction in New York because, according to his testimony, New York drug laws are "outrageous”.
Indeed, it appears that when the cocaine was actually delivered to Breniman in New York State, the defendant believed that the transaction was taking place in Pennsylvania. The record demonstrates that the State Police and Breniman arranged for this drug transaction to occur at a location in New York State which, by its physical characteristics, appeared to be Pennsylvania.
The defendant was ingenious in devising a method of delivery of the cocaine to Breniman and took precautionary measures not generally employed by one unskilled in drug trafficking. He arranged to have Denise Marcon drive an automobile which contained the cocaine, and he drove a separate vehicle, carrying on his person only a small sample of his wares. He also carried with him under his shirt, a plastic bag containing a nonnarcotic substance which appeared to be cocaine because he was concerned about a possible "rip-off”.
By prearrangement, defendant and Breniman met at the Whiffle Tree Tavern in the Town of Bindley, New York. Defendant gave Breniman a sample of the cocaine which Breniman took to a State policeman who was waiting outside of the tavern. The State policeman gave Breniman $1,900 which was to be delivered to defendant with instructions to Breniman to tell defendant that the other half would be paid when the first half of the cocaine was examined. It was upon delivery of the $1,900 to defendant that Breniman was first told by defendant that the narcotics were with Denise Marcon in another car across the street. Defendant, with Breniman in the car, drove to a point alongside the car operated by Denise Marcon, and she handed the cocaine through the respective *224car windows to Breniman. Thereafter both defendant and Denise Marcon were placed under arrest.
While the defendant raises several issues on this appeal, only four are worthy of review. He first contends that the court erred in denying Ms motion under CPL 210.40 to dismiss the indictment in the interests of justice. CPL 210.40 provides that an indictment may be dismissed in furtherance of justice when "such dismissal is required as a matter of judicial discretion by the existence of some compelling factor, consideration or circumstance clearly demonstrating that conviction or prosecution of the defendant * * * would constitute or result in injustice”. Thus the question of whether an indictment should be dismissed in furtherance of justice is addressed to the discretion of the Trial Judge. While that discretion is clearly not absolute, the issue on appeal is whether the court abused or improvidently exercised its discretionary authority (People v Wingard, 33 NY2d 192; People v Belkota, 50 AD2d 118; People v Kwok Ming Chan, 45 AD2d 613; People v Marco, 44 AD2d 574). The statute requires the court to make a "value judgment * * * based upon a 'sensitive’ balancing of the interests of the individual and the State” (People v Belkota, supra, p 120, citing People v Clayton, 41 AD2d 204, 208).
While the efficacy of CPL 210.40 in its present form has recently been the subject of concern in the Court of Appeals (People v Belge, 41 NY2d 60) to the extent that it continues to permit the exercise of judicial discretion, its application "should be narrowly confined, [and] rarely exercised” (Jasen, J., dissenting, p 64). Moreover, our Legislature has determined that the nature of defendant’s crime represents a grave threat to society (see People v Broadie, 37 NY2d 100, cert den 423 US 950).1
On this record, in our view, the trial court properly exercised its discretion in denying the motion. While we recognize that the defendant is a student, undergraduate instructor and doctoral candidate, facts, incidentally, which should not militate in his favor in the context of this case, the trial testimony clearly established that the defendant was not only experienced in the drug culture, but that he spent part of his time *225in the sale of narcotics. The evidence of his guilt is overwhelming; his criminal activity reveals careful forethought and execution; and the record reasonably supports a conclusion that his motivation for the crime was personal profit. Additionally, viewed even from this distance, we find that his trial testimony was not credible.
Defendant next urges that the evidence substantiates his defense of entrapment. In light of recent decisions of the Supreme Court in United States v Russell (411 US 423) and Hampton v United States (425 US 484), we will consider defendant’s argument in conjunction with his further claim that he was denied due process of law.
We note first that the New York entrapment defense derives from the Federal standards enunciated in Sorrells v United States (287 US 435) and Sherman v United States (356 US 369). It is not available to one who regularly engages in a criminal enterprise (Hechtman, Practice Commentary, McKinney’s Cons Laws of NY, Book 39, Penal Law, § 40.05, p 125). Thus evidence of other criminal acts of a defendant may be introduced on the People’s case-in-chief in order to refute the defense of entrapment (People v Mann, 31 NY2d 253). Such conduct shows that the defendant was "otherwise disposed to commit [the offense]” (Penal Law, § 40.05).
Without reciting the trial court’s findings, it is sufficient to note that the record amply supports its determination that the defendant was predisposed to commit the offense for which he was charged. While it is clear that defendant did not intend to enter New York to sell cocaine but intended only to sell it in Pennsylvania, the fact that he was lured into New York is of no avail to him as regards this statutory defense.
Indeed, recognizing that the defendant should not succeed in his entrapment defense, the dissent focuses on the "reprehensible” nature of the police conduct as a denial of "due process”, all the while conceding that "the defendant in this case committed the crime for which he has been adjudged guilty”. While it is clear from the decisions in both United States v Russell (supra) and Hampton v United States (supra), that the defense of entrapment is not available where the defendant is predisposed to commit the crime, a defense otherwise labeled (e.g., due process) might well be appropriate where the police overinvolvement in crime reaches a "demonstrable level of outrageousness” (Hampton v United States, supra, Powell and Blackman, JJ., concurring, 491, *226495, n 7; cf. Brennan, Stewart and Marshall, JJ., dissenting, 495, 497).2
In both Russell and Hampton the Supreme Court affirmed judgments of conviction. In both cases there were complaints of substantial police misconduct. In Russellpolice agents furnished an ingredient not itself contraband but used in the unlawful manufacture of menthamphetamine. In Hampton, the government allegedly supplied the defendant with the drug which was the corpus delicti of the crime. In the latter case, in writing that the "Government’s role [had] passed the point of toleration”, Mr. Justice Brennan noted that "[t]he Government [was] doing nothing less than buying contraband from itself through an intermediary and jailing the intermediary”. (Hampton v United States, supra, p 498.) The conduct of the police here was substantially less egregious than the conduct complained of in either Hampton or Russell.
One may reasonably find from this record that defendant’s role as a seller of narcotics could have its impact on New York citizens. Contrary to the view of the dissent, and acknowledging that the defendant had not before sold drugs in New York State, we may not conclude that the sale of his wares in Pennsylvania foreclosed their later distribution and use in New York. While we do not encourage New York police to solicit peculiarly foreign sellers of narcotics to set up shop in our State, we will not foreclose their obvious legitimate interest in the flow of contraband adjacent to our borders.
Although we deplore, if true, any unnecessary physical restraint or abuse of the informant by the police, and we find equally reprehensible the failure of law enforcement officials to advise the informant of the negative chemical analysis in Ms own case, neither of these events bore directly upon the informant’s original decision to work for the police. It may be that he would have changed Ms mind had he known the test results, but that is not before us. Moreover, there is nothing in the record which shows any correlation between the alleged physical abuse and the informant’s co-operation. Indeed, Breniman testified that he did not become an informant because of any threat of physical harm.
In any event, defendant’s due process argument is founded upon the improper conduct of the police in their relationship *227with Breniman. Due process considerations "come into play only when the Government activity in question violates some protected right of the defendant” (Hampton v United States, 425 US 484, 490, plurality opn, emphasis in original; see, also, Matter of Nigrone v Murtagh, 46 AD2d 343, 349, affd 36 NY2d 421). It is not urged by the defendant that any such protected right was violated here.
While it is true that the police are charged with full knowledge of the actions of their informant (Sherman v United States, 356 US 369, 373-375), the conduct of neither the police nor Breniman is so outrageous as to " '[shock] the universal sense of justice,’ mandated by the Due Process Clause of the Fifth Amendment” (United States v Russell, supra, p 432).
Finally, defendant contends that the mandatory sentence provided for in section 70.00 of the Penal Law constitutes cruel and unusual punishment as applied to him. The minimum period of imprisonment for a class A-I felony conviction is not less than 15 years (Penal Law, § 70.00, subd 3, par [a], cl [i]) and the maximum term is life imprisonment (Penal Law, § 70.00, subd 2, par [a]).
In connection with this argument we note that the Court of Appeals, in passing upon the former mandatory sentence provisions for a class A felony in section 70.00 of the Penal Law ruled that "[r]egardless of its severity, a sentence of imprisonment which is within the limits of a valid statute ordinarily is not cruel and unusual punishment in the constitutional sense” (People v Jones, 39 NY2d 694, 697).
Subsequent to the 1973 amendments to section 70.00 of the Penal Law which amendments subdivided class A felonies into A-I, A-II and A-III classifications and provided separate minimum periods of imprisonment for each classification, the Court of Appeals determined that the mandated minimum and maximum periods of imprisonment for class A-II and class A-III felonies do not constitute cruel and unusual punishment and are not grossly disproportionate punishments (People v Broadie, 37 NY2d 100, cert den 423 US 950). The Broadie conclusion is equally applicable to the sentencing provisions for conviction of a class A-I felony (People v Riley, 50 AD2d 823). Beyond that, however, defendant nonetheless asserts that his is a "rare case [and that] on its particular facts * * * the statutes have been unconstitutionally applied” to him (People v Broadie, supra, p 119). In the circumstances of this *228case, we find no merit to defendant’s argument. Both the defendant and his offense "fit the statutory definition of the offender class [and] are also encompassed by legitimate penological purposes as envisioned by the Legislature” (People v Broadie, supra, p 119).
The judgment of conviction should be affirmed.

. For a contrary view and a discussion of the properties of cocaine and its effect upon users (see Commonwealth v Miller; 20 CrL 2331 [Dec. 28, 1976] and State v Erickson, — P2d —, 20 CrL 2350 [Dec. 22, 1976]).


. Mr. Justice Powell, however, emphasized that "the cases, if any, in which proof of predisposition is not dispositive will be rare” (Hampton v United States, supra, p 495, n 7).